                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      DEON WILLIAMS                                     CIVIL ACTION

                      v.                                NO. 19-797

      ABRAHAM BENSHETRIT, D.M.D. et al.

      MEMORANDUM RE: MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

Baylson, J.                                                                  August 13, 2019

I.        Introduction

          In this personal injury case resulting from alleged misrepresentations made during dental

surgery, Plaintiff seeks to amend his Complaint to add claims for:

      •   Violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73
          P.S. Sec. 201-1-201-9.2 (“UTPCPL”) (Count IV);

      •   Fraudulent intentional misrepresentation (Count V); and

      •   Negligent misrepresentation (Count VI).

(Mot., ECF 29.) Defendants oppose Plaintiff's Motion to Amend, claiming that amendment

would be futile. (Resp., ECF 32.) For the reasons that follow, Plaintiff's Motion to Amend will be

granted in part and denied in part.

II.       Alleged Facts

          On February 13, 2018, Plaintiff Deon Williams visited dentist Defendant Dr. Abraham

Benshetrit at the Saltz Dental Center. Plaintiff’s Complaint is not specific as to the purpose for

this visit. Plaintiff alleges that Dr. Benshetrit advised him that he needed a root canal, and

attempted the procedure. (Compl., ECF 1 ¶¶ 14 & 17). During the procedure, Dr. Benshetrit was

unable to get Plaintiff’s mouth numb and sent him home with antibiotics. (Id. ¶¶ 17 & 18).

          On February 20, 2018, Plaintiff returned to Dr. Benshetrit to proceed with the root canal.


                                                    1
(Id. ¶ 19). During this visit, Plaintiff alleges that Dr. Benshetrit “negligently and carelessly failed

to locate the nerve canals and perforated the tooth and the furcation” and then “negligently and

carelessly attempted to extract tooth number 18 and was unable to do so.” (Id. ¶¶ 21 & 22.).

Plaintiff alleges that prior to the root canal, Dr. Benshetrit assured Plaintiff that he had “years of

experience and done hundreds of root canals on similar teeth without issue or problems and that

Williams would be fine.” (Prop. Am. Compl., Mot. Ex. A ¶ 28.) Plaintiff alleges that “tooth

number 18 was permanently damaged and required extraction and a bone graft with

implant/crown placement.” (Compl. ¶ 25.)

III.   Legal Standard

       The Court should grant leave to file an Amended Complaint under Federal Rule of Civil

Procedure 15(a) unless there is “undue delay, bad faith, dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).

       Defendants assert that amendment of Plaintiff’s Complaint would be futile. Futility

“means that the complaint, as amended, would fail to state claim upon which relief could be

granted.” Shane v. Fauver, 213 F.3d 113, 115 (3d. Cir. 2000). The standard used to assess futility

is the same as that under Federal Rule of Civil Procedure 12(b)(6). Id. at 115. This standard

requires that “a complaint contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Taylor v. Pathmark Inc., 2013 WL 943359, at *2 (E.D. Pa.

Mar. 12, 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).




                                                   2
IV.     The Parties’ Contentions

        A.      Complaint

       In Plaintiff’s original Complaint, he claims that Dr. Benshetrit was negligent and careless.

(Compl. ¶¶ 31-33). Plaintiff also asserts that the Saltz Dental Center is liable for Dr. Benshetrit's

alleged negligence and carelessness. (Compl. ¶¶ 34-36). Finally, Plaintiff claims that Dr.

Benshetrit did not received informed consent because the doctor did not provide any alternative

options to the root canal. (Compl. ¶¶ 37-40).

        B.      Proposed Amended Complaint

       Plaintiff's proposed Amended Complaint arises out of information Plaintiff allegedly

received through written discovery. Plaintiff alleges that he has obtained evidence that Dr.

Benshetrit graduated from Dental School at the University of Pennsylvania in May 2017, months

before the procedure. (Mot. at 3.) (Prop. Am. Compl. ¶ 24). The proposed Amended Complaint

alleges that following graduation, Dr. Benshetrit did not attend any special training or residency

and that he had never performed a root canal on his own without the instruction or assistance of

another dentist and never in a private setting. (Prop. Am. Compl. ¶¶ 25 & 30). Dr. Benshetrit

obtained his license on January 17, 2018. (Id. ¶ 26). He was then hired by the Saltz Dental Center

on January 24, 2018. (Id. ¶ 27). Consequently, Plaintiff alleges that Dr. Benshetrit had not had

years of experience performing root canals prior to his procedure on Plaintiff, and that Plaintiff

was his first ever root canal patient.

       As a result of discovery, Plaintiff asserts that Dr. Benshetrit's statement that he had,

“years of experience and done hundreds of root canals on similar teeth without issue or problems

and that Williams about be fine” was fraudulent misrepresentation. (Id. ¶ 28). Plaintiff’s

Amended Complaint thus adds claims for fraudulent intentional misrepresentation (Id. ¶¶ 74-78)



                                                  3
and negligent misrepresentation (Id. ¶¶ 79-82). Plaintiff also adds a claim that Dr. Benshetrit is

liable for violating the UTPCPL. (Id. ¶¶ 54-73). Additionally, Plaintiff includes a prayer for

punitive damages in his proposed Amended Complaint.

       C.      Defendants’ Response in Opposition to Plaintiff’s Motion

       Defendants assert that any attempt by Plaintiff to amend his Complaint would be futile,

and that thus the Court should deny Plaintiff’s motion. (Resp.) Defendants respond to Plaintiff's

motion with three points. First, Defendants assert that Dr. Benshetrit is not liable under the

UTPCPL because he is a dentist. (Resp. at 4.) Physicians are excluded from coverage by the

UTPCPL, and, as discussed further below, Defendants argue that this Court should conclude that

dentists are considered physicians under the statute when the claim arises from the rendering of

medical services.

       Second, Defendants claim that Plaintiff has failed to establish all elements of a claim for

negligent and intentional/fraudulent misrepresentation. (Resp. at 7.) Defendants assert that

Plaintiff has not pled damages resulting solely from a misrepresentation by Dr. Benshetrit and

thus has not alleged causation. (Id. at 10.) Instead, Defendants assert that Plaintiff has

incorporated by reference an injury suffered from alleged negligence. (Id.) Thus, Defendants

claim that Plaintiff must show that his injury is the result of fraudulent misrepresentation, not

merely the alleged negligence. (Id.) Furthermore, Defendants claim that Plaintiff has not

demonstrated that Dr. Benshetrit “intended to induce” Plaintiff to agree to a root canal. (Id.)

       Finally, Defendants assert that Plaintiff has not pled sufficient facts to support a plea for

punitive damages. (Id. at 11.) Defendants argue that Plaintiff’s claims are “legally insufficient”

because punitive damages are an extreme remedy and “Plaintiff has not pled any facts to support

that Dr. Benshetrit had an absolute disregard for the well being of the plaintiff, partook in any



                                                  4
intentional, malicious, outrageous, or reckless conduct to harm the plaintiff, or had an evil

motive.” (Id. at 11, 14.)

            D. Plaintiff's Reply

       Plaintiff “adamantly disagrees” with Defendants that Dr. Benshetrit cannot be liable

under the UTPCPL, arguing that dentists are a “business enterprise” because dentists “provid[e]

and sell[] consumers whitening products, night guards, tooth brushes, oral mouth rinses, sleep

devises, etc.” much like other retail stores.” (Reply, ECF 35 at 7). Plaintiff also notes that under

the Medical Care Availability and Reduction of Error Act (“MCARE” Act), “the legislature

intentionally omitted dentists” as health care providers and that “there is no reason to believe that

this same legislature did not intend the UTPCPL to apply to dentists.” (Id. at 6.)

       In response to Defendants’ second point, Plaintiff asserts that he is “entitled to plead both

intentional and negligent fraud,” and that the causal connection is “obvious.” (Id. at 10-11.)

Plaintiff takes issue with Defendants’ contention that Plaintiff must plead separate damages for

each count for relief. (Reply. at 10.) Plaintiff argues that Dr. Benshetrit’s words were “not mere

puffery,” and that he would “never have had the treatment done by the Defendant” had he known

about Dr. Benshetrit’s lack of experience. (Reply at 10-11.)

       In response to Defendants’ final point, Plaintiff argues that the Defendants’ conduct

demonstrated “reckless indifference to the rights of others” and that punitive damages should be

permitted to deter others from engaging in similar conduct. (Reply at 12-13.)

V.     Discussion

       A.      Plaintiff cannot state a claim under the UTPCPL against a dentist

       The UTPCPL prohibits “unfair methods of competition and deceptive practices in the

conduct of any trade or commerce.” Gatten v. Merzi, 579 A.2d 974, 975 (Pa. Super. 1990). The



                                                  5
UTPCPL does not apply to physicians. Id. (“[E]ven though the Act does not exclude services

performed by physicians, it is clear that the Act is intended to prohibit unlawful practices relating

to trade or commerce and of the type associated with business enterprises. It is equally clear that

the legislature did not intend the Act to apply to physicians rendering medical services.”); see

also Foflygen v. R. Zemel, M.D. (PC), 615 A.2d 1345, 1354 (Pa. Super. 1992).

       In Gatten, the Superior Court noted that

               To impose the liability provided for by the Act to such statements
               would have the effect of making a physician the absolute guarantor
               of both his treatment and the anticipated results even in the absence
               of a specific contract warranting those results. Thus, each time a
               physician, without fault, performs an unsuccessful operation, he
               could face liability under the Act for preoperative statements about
               its anticipated outcome. Such an interpretation, which is inconsistent
               with our precedent regarding liability of physicians in performance
               of their medical services, would be absurd.

Id. (emphasis in original).

       Defendants assert that Dr. Benshetrit, as a dentist, qualifies as a physician and cannot be

held liable under the UTPCPL. Defendants rely primarily on Whitlock v. Designs in Dentistry,

LLC, 2017 Pa. Dist. & Cnty. Dec. LEXIS 555 (Mar. 9, 2017), where the Common Pleas Court of

Allegheny County held that a dentist is a physician and consequently cannot be held liable under

the UTPCPL. In Whitlock, Judge Timothy O’Reilly sustained the defendants’ preliminary

objections and dismissed the plaintiff’s UTPCPL claims in a case alleging fraud by a dentist,

concluding that “I must follow. . . controlling Pennsylvania Superior Court decisions, . . . and

find that the UTPCPL does not apply to the medical services provided by a dentist.” Id. at *4-5.

Judge O’Reilly also noted, however, that

               [M]y belief is that those two cases [Gatten and Foflygen] should be
               revisited because they set forth little reasoning of why Consumer
               Protection issues are not available in dental cases. The M-Care
               Statute does not reference dental care. Further, in both of the above

                                                  6
               cases the court simply makes the bald statement that the UTPCPL
               didn't apply and said its application would make the dentist a
               “guarantor.” I question that theory. Liability would attach only if the
               dental services were delivered negligently and I do not comprehend
               this guarantor theory. Further, in today's mercantile world, where
               dentists and hair transplant doctors are constantly on TV a re-
               visitation of these cases would be worthwhile.”

Id. at *5.

        Plaintiff focuses upon this language, asserting that Judge O’Reilly reached his conclusion

“reluctantly,” implying that this Court is not bound to follow it.

        Neither Gatten nor Whitlock provide further information or specification regarding the

definition of a physician. The Court is not left with any impression from these cases as to why a

dentists qualify as physicians or what qualities dentists possess that would protect them under the

UTPCPL as physicians rendering services. As a result, the Court is tasked with assessing a

dentist's potential status as a physician through the guidance of previous decisions where medical

providers were or were not held liable.

        Some courts distinguish between the rendering of medical and non-medical services in

determining whether liability should be imposed under the UTPCPL. In Goda v. White Cliff

Leasing P’Ship, 62 Pa. D. & C. 4th 476 (C. P. 2003), the Court of Common Pleas of Mercer

County permitted a claim for violations of the UTPCPL against a defendant nursing home for

“non-medical services.” The Court explained that

               [F]or the purposes of determining the applicability of the UTPCPL
               medical services are those evaluative, diagnostic, preventative,
               therapeutic, and supervisory services that are customarily provided
               by or at the direction of a physical or health care worker in order to
               treat a patient. Medical services, as defined above, do not fall within
               the ambit of the UTPCPL, as liability for rendering such services
               must be premised upon either fault, lack of informed consent, or a
               specific contract warranting certain results.

Id. at 489. In Alejandro v. Philadelphia Vision Ctr., 2018 WL 4110554, at *1 (E.D. Pa. Aug. 29,

                                                  7
2018) (Bartle, J.), Judge Bartle granted summary judgment in favor of the defendant optical

center where the claims resulted out of an eye exam and prescription and “[t]he record is clear

that the services of conducting an eye exam and writing a related prescription were performed by

a licensed optometrist . . .[and] providing eye exams and writing prescriptions constitutes

rendering a medical service.” Id. at *3.

       Plaintiff has not alleged that his reason for visiting Dr. Benshetrit was related to

purchasing dental products or for any other non-medical reason. Further, Plaintiff has given no

indication that Dr. Benshetrit sold products to him. Plaintiff’s alleged injury does not arise from a

faulty device or product that Dr. Benshetrit sold to Plaintiff. Rather, Plaintiff’s proposed

Amended Complaint alleges that he visited Dr. Benshetrit for the purpose of receiving dental

services. Because Plaintiff has not demonstrated that the purpose of his visit was to purchase

dental products from Dr. Benshetrit, and courts have generally upheld a broad definition of a

physician under the UTPCPL, this Court concludes that Dr. Benshetrit was acting in his capacity

as a physician rendering services and as a result, cannot be held liable under the UTPCPL. Thus,

the Court agrees with the Defendant that this amendment would be futile, as a claim against Dr.

Benshetrit under the UTPCPL would not withstand a 12(b)(6) Motion to Dismiss.

       B.      Plaintiff has sufficiently alleged a causal nexus between the alleged
               misrepresentation and the injury

       Under Pennsylvania law, the elements for intentional fraudulent misrepresentation are:

“1) a misrepresentation; 2) a fraudulent utterance; 3) an intention by the maker that the recipient

will be induced to act; 4) justifiable reliance on the misrepresentation; and, 5) damage to the

recipient as a proximate result.” Mohney v. Forney, 93 App'x 391, 393 (3d. Cir. 2004).

       A claim for misrepresentation may be dismissed when the plaintiff fails to demonstrate

that he or she justifiably relied on the defendant’s misrepresentation. See Kurtz v. Am. Motorists

                                                  8
Ins. Co., 1995 WL 695111, at *2 (E.D. Pa. Nov. 21, 1995) (Hutton, J.) (“[U]nder Pennsylvania

Law, the key elements of both fraudulent misrepresentation and negligent misrepresentation are:

(1) a communication of a misrepresentation to a recipient; and (2) justifiable reliance by the

recipient on the misrepresentation.”)

       Plaintiff’s claim of fraudulent intentional misrepresentation and negligent

misrepresentation are based in Dr. Benshetrit’s alleged statement that he had “years of

experience and done hundreds of root canals on similar teeth without issue or problem” and that

Plaintiff “would be fine.” Plaintiff alleges that he relied on this alleged statement by Dr.

Benshetrit in deciding to move forward with the root canal. The Court concludes that, based

upon the facts in the proposed Amended Complaint and the permissive standard under Rule

15(a), Plaintiff has sufficiently alleged a causal nexus between his injury and Dr. Benshetrit’s

statements.

       C.      Plaintiff can properly plead punitive damages

       Punitive damages are proper when the defendant’s actions are, “so outrageous as to

demonstrate willful, wanton, or reckless conduct.” Hutchison ex rel. Hutchison v. Luddy, 870

A.2d 766, 770 (Pa. 2005). “[I]n Pennsylvania, a punitive damages claim must be supported by

evidence sufficient to establish that: (1) a defendant had a subjective appreciation of the risk of

harm to which the plaintiff was exposed and that (2) he acted, or failed to act, as the case may be,

in conscious disregard of that risk.” Id. at 772.

       Pennsylvania has adopted the standard for reckless indifference from the Restatement

(Second) of Torts § 500 “Reckless Disregard of Safety” comment (d): “[i]f the conduct involves

a high degree of chance that serious harm will result, that fact, that he knows or has reason to

know that others are within the range of its effect, are conclusive of his recklessness.” Focht v.



                                                    9
Rabada, 268 A.2d 157, 159 (Pa. Super. 1970).

       Accepting Plaintiff’s factual allegations as true, as the Court required to do at this stage,

Plaintiff has properly plead a claim for punitive damages. If the facts alleged are true, Dr.

Benshetrit may have had a “subjective appreciation” of the risk to which he was exposing

Plaintiff when he allegedly made “intentionally false” statements “to bolster his status and

mislead the Plaintiff, who relied on [the statements], to have dental treatment.” (Prop. Am.

Compl. ¶ 32.) Consequently, Plaintiff has alleged that Dr. Benshetrit acted in conscious disregard

of the risk that Plaintiff could be injured. A reasonable person in a similar position may have

appreciated the risk posed by performing a procedure under alleged false pretenses. The facts

pled are sufficient to support Plaintiff’s claim of punitive damages.

VI.     Conclusion

       Plaintiff is unable to assert claims against Defendants for a violation of the UTPCPL

because Dr. Benshetrit is protected from liability under the law as a physician rendering services.

Plaintiff may amend his Complaint to add claims for fraudulent intentional misrepresentation and

negligent misrepresentation, and to include a plea for punitive damages.

       An appropriate Order follows.



O:\CIVIL 19\19-797 Williams v Benshetrit\19cv797 Memo re Mot to Amend.docx




                                                  10
